DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
Status of Claims 
Claim(s) 1 and 4-10 are pending in the application. Claim(s) 2-3 have been canceled. Claim 11 has been added. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Darzi (US 2015/0041443) in view of Belletti (US 2011/0024404) in further view of Muncheryan (US 4979180) in further view of Zhao (CN 106493944 A)
As Per Claim 1, Darzi discloses an optical module for machining workpieces [abstract] and/or for producing molded bodies by location-selective solidification of material powder to form connected regions by means of a focused laser beam, comprising: 
a housing  [Fig. 1, #38] with means for releasably attaching the optical module [Fig. 1, #12; Par. 13; “…The optics holder 38 can removably couple the optics assembly 12 to the arm assembly 14…”], wherein 
a plurality of optical components [Fig. 1, #12] for collimating and focusing the laser beam is arranged in or on the housing. [Par. 12; “…the optics assembly 12 includes an optical housing 24, one or more negative lenses 20 configured to collimate the laser beam 17 emitted by a laser source 18, and one or more positive lenses 22 configured to converge the laser beam collimated by the negative lens 20….”]; 
a collimation optics changer [Par. 12; “…one or more negative lenses 20 configured to collimate the laser beam 17 emitted by a laser source 18…”] with a plurality of collimation optics [Fig. 1, #20]; 
an exchangeable focusing module [Fig. 1, #14] with a focusing optics. [Par. 13; “…the arm assembly 14 can adjust the position of the optics assembly 12 relative to the workpieces 16A, 16B in order to adjust the focus of the laser beam 17….”].
Darzi discloses does not disclose the focusing module comprises at least two clamping bolts which engage with corresponding receptacles arranged in the housing of the optical module, wherein the receptacles comprise a hydraulic, pneumatic, or spring-loaded mechanism: 
the optical module further comprises an automatically exchangeable powder nozzle, wherein the powder nozzle comprises a flange with at least two clamping bolts which engage with corresponding receptacles arranged in the housing of the optical module, wherein the receptacles comprise a hydraulic, pneumatic or spring-loaded mechanism; and 
an essentially cylindrical recess for the focusing module is formed inside the flange, such that a lower end of the focusing module is located within the recess in the powder nozzle, wherein the focusing module and the powder nozzle are arranged coaxially to each other and to the laser beam at the optical module. 
Belletti, much like Darzi, pertains to an exchangeable module for a laser machining head. [abstract]
Belletti discloses the focusing module [Fig. 2, #20] comprises at least two clamping bolts [Fig. 4, #21.1] which engage with corresponding receptacles [Fig. 4, #20.1] arranged in the housing of the optical module [Par. 34; “…By moving the centering pins 21.1 into the mentioned center holes in the arms 20.1, the exchangeable module 20 can be brought into the stationary operating position in a centered manner and can be held in the stationary operating position. Accordingly, the two centering pins 21.1 can be moved out of the center holes in the arms 20.1, so as to release the arms 20.1 and to provide for a removal of the exchangeable module 20 out of the space 12…”]: 
the optical module [Fig. 1, #1] further comprises an automatically exchangeable powder nozzle [Fig. 2, #6], wherein the powder nozzle comprises a flange [refer to annotated Fig. 3, #A below] on which at least two clamping bolts [Fig. 4, #21.1] are provided, the at least two clamping bolts [Fig. 4, #21.1] engage with corresponding receptacles [Fig. 4, #20.1] arranged in the housing of the optical module [Fig. 1, #10]; and 

    PNG
    media_image1.png
    1760
    1245
    media_image1.png
    Greyscale

an essentially cylindrical recess [Fig. 2, #12] for the focusing module [Fig. 2, #20] is formed inside the flange [refer to annotated Fig. 2, #A below], such that a lower end of the focusing module [Fig. 2, #20] is located within the recess [Fig. 2, #12] in the powder nozzle [Fig. 2, #6], wherein the focusing module [Fig. 2, #20] and the powder nozzle [Fig. 2, #6] are arranged coaxially to each other [Fig. 2, #20 & #6] and to the laser beam [Fig. 1, #1] at the optical module [Fig. 1, #1]. 
Belleti discloses the benefits of the focusing module, cylindrical recess and clamping bolts in that it ensures that the exchangeable module can accurately be put into a stationary operating position. [Par. 34] while having the exchangeable nozzle allows for selectively switching out nozzles in accordance to the operation to be performed. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical module of Darzi in view of the focusing module of Belleti to further include the focusing module comprises at least two clamping bolts which engage with corresponding receptacles arranged in the housing of the optical module,
the optical module further comprises an automatically exchangeable powder nozzle, wherein the powder nozzle comprises a flange with at least two clamping bolts which engage with corresponding receptacles arranged in the housing of the optical module; and 
an essentially cylindrical recess for the focusing module is formed inside the flange, such that a lower end of the focusing module is located within the recess in the powder nozzle, wherein the focusing module and the powder nozzle are arranged coaxially to each other and to the laser beam at the optical module to ensures that the exchangeable module can accurately be put into a stationary operating position [Par. 34] and selectively switching out nozzles in accordance to the operation to be performed.
Neither Darzi nor Belleti disclose that herein the receptacles comprise a hydraulic, pneumatic or spring-loaded mechanism.
Muncheryan, much like Darzi and Belleti, pertains to a modular interchangeable laser instrumentation system. [abstract] 
Muncheryan discloses the receptacles comprise a hydraulic, pneumatic or spring-loaded mechanism. [Claim 22; “…focusing lens having a peripheral support means in said second module and a spring means thereunder to retain said focusing…”]
Muncheryan discloses the benefits of the receptacle in that it is able to better retain the focusing lens in a desired position. [Claim 22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the receptacle of Darzi and Belleti in view of the receptacle of Belleti to further include the receptacles comprise a hydraulic, pneumatic or spring-loaded mechanism to better retain the focusing lens in a desired position. [Claim 22]
Neither Darzi, Belleti nor Muncheryan disclose the powder nozzle is automatically exchangeable via an operation of the machine based on a control signal which includes opening the receptacles arranged in the housing of the optical module and exchanging the powder nozzle with a different powder nozzle located in a tool changer in the machine, the tool changer being movable by the machine based on a control signal. 
Zhao, much like Darzi, Belleti and Muncheryan, pertains to a three dimensional system for automatically switching printing nozzles. [abstract] 
Zhao discloses the powder nozzle [Fig. 2, #105] is automatically exchangeable via an operation of the machine [Fig. 1] based on a control signal which includes opening the receptacles arranged in the housing of the optical module [Fig. 1; Page. 7; “…control system for controlling each electric motor and the steering engine. As shown in FIG. 7, the printer after receiving the instruction of the replaceable nozzle from the control system in the printing process, is first suspended print job, and controlling the moving nozzle device 1 and the manipulator mechanism 3 moves to the corresponding position. the fourth stepping motor 102 drives the driving roller 103 reversely, the material wire 501 separated from the printing nozzle 105, the third steering engine driving mechanism 108 to rotate so that the movable and static clamping block for clamping the printing nozzle 105, at this time, the control system controls the mechanical hand mechanism 3 to move. taking off the printing nozzles 105 and placed at the idle position on the nozzle base mechanism 2…”] and exchanging the powder nozzle [Fig. 2, #106] with a different powder nozzle located in a tool changer [Fig. 1, #3] in the machine [Fig. 1], the tool changer [Fig. 1, #3] being movable by the machine [Fig. 1] based on a control signal. [Fig. 1; Page. 7; “…the control system controls the mechanical hand mechanism 3 to move. taking off the printing nozzles 105 and placed at the idle position on the nozzle base mechanism 2…”]
Zhao discloses the benefits of the powder nozzle being automatically exchangeable to ensure that multiple nozzles maybe can be conveniently changed [Page 2] to improve the overall efficiency and fatigue life of the nozzles. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of exchanging the nozzle as taught by Darzi in view of the automatic exchanging of nozzles as taught by Zhao to further include the powder nozzle is automatically exchangeable via an operation of the machine based on a control signal which includes opening the receptacles arranged in the housing of the optical module and exchanging the powder nozzle with a different powder nozzle located in a tool changer in the machine, the tool changer being movable by the machine based on a control signal to ensure that multiple nozzles maybe can be conveniently changed [Page 2] to improve the overall efficiency and fatigue life of the nozzles. 
As Per Claim 7, Darzi discloses the optical module comprises means for connecting supply lines for a process gas. [Par. 16; “…The end effector 10 further includes a shield nozzle 72 coupled to the optics assembly 12 and configured to protect the optics assembly 12 from contamination. The shield nozzle 72 includes a first nozzle body 74 and a nozzle conduit 76 in fluid communication with a low pressure gas/air source 78. The first nozzle body 74 is substantially hollow….”]
As Per Claim 10, Darzi discloses a machine for machining workpieces [abstract] and/or for producing molded bodies by location-selective solidification of material powder to form connected regions  [Fig. 1, #16B & #16A] by means of a laser [Fig. 1, #17] wherein the machine has an optical module [Fig. 1, #12] according to claim 1.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Darzi (US 2015/0041443) view of Belletti (US 2011/0024404) in further view of Muncheryan (US 4979180) in further view of Zhao (CN 106493944 A) in further view of Grapov (US 2018/0369964)
As Per Claim 4, Darzi discloses all limitations of the invention except wherein said optical module comprises a sensor for measuring the temperature of the plurality of optical components.
Grapov, much like Darzi, pertains to a laser cutting head with movable mirrors to guide a beam. [abstract] 
Grapov discloses said optical module comprises a sensor for measuring the temperature of the plurality of optical components. [Par. 39; “…includes thermal probes 362, 364 proximate each of the respective mirrors 332, 334. The thermal probes 362, 364 sense a thermal condition (e.g., temperature) at the respective locations within the wobbler module 330 and may be connected via the galvo connections 337 to the galvo controller….”] 
Grapov discloses the benefits of measuring the temperature in that it able to determine hazardous conditions of the optical unit, such as high temperature, to control the laser in response to said hazardous condition. [Par. 39]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical module as taught by Darzi in view of the temperature measuring as taught by Grapov to further include a sensor for measuring the temperature of the plurality of optical components to control the laser beam in response to hazardous high temperatures detected. [Par. 39] 
As Per Claim 5, Darzi discloses all limitations of the invention except wherein the optical module comprises a camera for monitoring the laser beam.
Grapov, much like Darzi, pertains to a laser cutting head with movable mirrors to guide a beam. [abstract] 
Grapov discloses a camera for monitoring the laser beam. [Par. 40; “…a camera for monitoring the beam 316….”] 
Grapov disclose the benefits of the camera in that it aids in monitoring the laser beam. [Par. 40] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the optical module as taught by Darzi in view of the optical module as taught by Grapov to further include the optical module comprises a camera for monitoring the laser beam to include a camera for monitoring the laser beam to aid in monitoring the laser beam [Par. 40] 
As Per Claim 6, Darzi discloses all limitations of the invention except wherein the optical module comprises at least two deflection mirrors for positioning the laser beam.
Grapov, much like Darzi, pertains to a laser cutting head with movable mirrors to guide a beam. [abstract] 
Grapov discloses at least two deflection mirrors for positioning the laser beam [Par. 41; “…a laser cutting head with movable mirrors...”] 
Grapov discloses the benefits of the mirrors in that is allows improved control over the alignment and the movement of the laser beam. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the module as taught by Darzi in view of the module as taught by Grapov to further include the optical module comprises at least two deflection mirrors for positioning the laser beam to allow improved control over the alignment and the movement of the laser beam. [Par. 41]
As Per Claim 11, Darzi discloses all limitations of the invention except wherein the optical module comprises a camera for monitoring the laser beam.
Grapov, much like Darzi, pertains to a laser cutting head with movable mirrors to guide a beam. [abstract] 
Grapov discloses a camera for monitoring the laser beam. [Par. 40; “…The fixed mirror 344 may be an infrared mirror to allow use with a camera for monitoring the beam 316….”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the optical module as taught by Darzi in view of the module as taught by Grapov to further include wherein the optical module comprises a camera for monitoring the laser beam to accurately monitor the laser beam. 
Claim(s) 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Darzi (US 2015/0041443) in view of Belletti (US 2011/0024404) in further view of Muncheryan (US 4979180) in further view of Zhao (CN 106493944 A) in further view of Ohno (US 2017/0045462)
As Per Claim 8, Darzi discloses all limitations of the invention except wherein the optical module comprises one or more channels for supplying and discharging a fluid coolant.
Ohno, much like Darzi, pertains to an optical process head [abstract]
Ohno discloses the optical module comprises means for connecting one or more channels for supplying and discharging a fluid coolant. [Par. 69; “…The coolant supply device 903 stores, for example, water as a coolant, and supplies the coolant by a pump to the optical processing head 200 via the coolant supply portion 904…”] 
Ohno discloses the benefits of the fluid coolant in that it suppresses sudden temperature rises in the optical process head. [Par. 70] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical module as taught by Darzi in view of the optical processing head as taught by Ohno to further include wherein the optical module comprises one or more channels for supplying and discharging a fluid coolant to suppress sudden temperature rises in the optical process head. [Par. 70]
As Per Claim 9, Darzi disclose all limitations of the invention except wherein the optical module comprises a coupler for connecting an optical fiber for providing a laser beam.
Ohno, much like Darzi, pertains to an optical process head [abstract]
Ohno discloses the optical module comprises a coupler for connecting an optical fiber for providing a laser beam. [Par. 41; “…an optical fiber having a core diameter of .phi.0.01 to 1 mm, and guides light (for example, a laser beam) generated by the light source to the optical processing head 200….”] 
Ohno discloses the benefits of the optical fiber in that effectively guides laser. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical module as taught by Darzi in view of the processing head as taught by Ohno to further include wherein the optical module comprises a coupler an optical fiber for providing a laser beam to effectively guide the laser. [Par. 41]
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered.
Applicant asserts that the amendments have overcome the 112(f) interpretations. In light of amendments made to the claims, the interpretations have been withdrawn. 
Applicant asserts that the clamping bolts are not placed on the flange as detailed in the previous Office Action. As shown below, the Examiner has taken a new position, to show that the clamping bolts are placed on a flange of the nozzle, which is inclusive in the optical module unit. The examiner would like to not that a “flange” is broad terminology, and the extended surface shown above in the Office Action in which the bolts are placed are now being interpreted as being a flange. 
With regards to the newly amended claim limitation, new prior art has been applied in light of the amendments made to the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761              
                                                                                                                                                                                    
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761